               Case 3:16-cv-00370-GPC-LL Document 70 Filed 03/24/20 PageID.1070 Page 1 of 5



            1      COOLEY LLP
                   MICHELLE C. DOOLIN (179445)
            2      (mdoolin@cooley.com)
                   DARCIE A. TILLY (239715)
            3      (dtilly@cooley.com)
                   SOPHIA M. RIOS (305801)
            4      (srios@cooley.com)
                   4401 Eastgate Mall
            5      San Diego, CA 92121
                   Telephone: (858) 550-6000
            6      Facsimile: (858) 550-6420
            7      Attorneys for Defendant
                   The Children’s Place, Inc.
            8
            9                             UNITED STATES DISTRICT COURT
         10                            SOUTHERN DISTRICT OF CALIFORNIA
         11
         12        MONICA RAEL and ALYSSA               Case No. 16CV0370-GPC-LL
                   HEDRICK, on behalf of themselves
         13        and all others similarly situated,   CLASS ACTION
         14                       Plaintiffs,           THE CHILDREN’S PLACE, INC.’S EX
                                                        PARTE MOTION TO EXTEND DEADLINE
         15        v.                                   TO PROVIDE NOTICE TO THE CLASS
                                                        AND RELATED DEADLINES
         16        THE CHILDREN’S PLACE, INC., a
                   DELAWARE corporation, and DOES
         17        1-50, inclusive,                      Judge: Hon. Gonzalo P. Curiel
                                                         Courtroom: 2D
         18                       Defendant.
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28
  COOLEY LLP                                                                    EX PARTE MOTION TO
ATTORNEYS AT LAW
   SAN DIEGO
                                                                           EXTEND NOTICE DEADLINE
                                                                           CASE NO. 16CV0370-GPC-LL
               Case 3:16-cv-00370-GPC-LL Document 70 Filed 03/24/20 PageID.1071 Page 2 of 5



            1            Defendant The Children’s Place, Inc. (“TCP”) hereby moves the Court for an
            2      order extending the deadline to provide notice to the Class of the parties’ Settlement by
            3      thirty (30) days during this extraordinary national health crisis.
            4       I.   PROCEDURAL HISTORY
            5            The Court granted plaintiffs Monica Rael and Alyssa Hedrick’s amended
            6      unopposed motion for preliminary approval of settlement and provisional class
            7      certification on January 28, 2020. (ECF No. 69.) The Court’s order provided for the
            8      following deadlines:
            9
         10                                    Event                                          Date
                   Last day for Defendant, through Claims Administrator, to:              March 31, 2020
         11        (1) Send E-Mail Notice,
         12        (2) Start operating Settlement Website,
                   (3) Begin to provide Online Media Notice.
         13        Last day for Plaintiffs to file fee petition.                          April 30, 2020
         14        Last day for Class Members to:                                         May 30, 2020
                   (1) File a claim,
         15        (2) Request an exclusion, or
         16        (3) Object to the Settlement.
                   Last day for Parties to file briefs in support of the Final             June 30, 2020
         17        Order and Judgment.
         18        Date of Fairness Hearing                                                July 31, 2020
         19        II.   REQUEST FOR EXTENSION
         20              TCP seeks an extension of the March 31, 2020 notice deadline, and related
         21        deadlines leading up to the Fairness Hearing, for reasons related to the COVID-19
         22        outbreak. All of TCP’s U.S. stores have shut down amid the national health crisis and
         23        the Company’s resources are dedicated to taking the steps it needs to take to temporarily
         24        shut down its store operations as efficiently as possible. As such, the TCP requests a
         25        short extension of time (30 days) to send out the notice.
         26              TCP’s request for a thirty-day extension does not require the Court to move the
         27        Fairness Hearing currently scheduled for July 31, 2020. Instead, TCP seeks an order
         28        setting the following schedule for the deadlines leading up to the Fairness Hearing:
  COOLEY LLP                                                                                 EX PARTE MOTION TO
ATTORNEYS AT LAW
   SAN DIEGO
                                                              1.                        EXTEND NOTICE DEADLINE
                                                                                        CASE NO. 16CV0370-GPC-LL
               Case 3:16-cv-00370-GPC-LL Document 70 Filed 03/24/20 PageID.1072 Page 3 of 5



            1                                   Event                                     Date
            2       Last day for Defendant, through Claims Administrator, to:         April 30, 2020
                    (1) Send E-Mail Notice,
            3       (2) Start operating Settlement Website,
            4       (3) Begin to provide Online Media Notice.
                    Last day for Plaintiffs to file fee petition.                     May 30, 2020
            5       Last day for Class Members to:                                    June 29, 2020
            6       (1) File a claim,
                    (2) Request an exclusion, or
            7       (3) Object to the Settlement.
            8       Last day for Parties to file briefs in support of the Final        July 17, 2020
                    Order and Judgment.
            9
                    Date of Fairness Hearing                                           July 31, 2020
         10        This proposed schedule adjustment would not delay the timing for the distribution of
         11        Vouchers to Class Members if the Settlement receives approval at the Fairness Hearing.
         12        A proposed order with the above dates is submitted concurrently with this ex parte
         13        motion.
         14        III.   CONCLUSION
         15               For the foregoing reasons, TCP respectfully requests that the Court enter an order
         16        extending the deadline to provide notice to the Class and related deadlines.
         17
         18        Dated:    March 24, 2020                  COOLEY LLP
         19
         20                                                  By: s/ Michelle C. Doolin
                                                                Michelle C. Doolin (179445)
         21
                                                                  Attorneys for Defendant
         22                                                       THE CHILDREN’S PLACE, INC.
         23
         24
         25
         26
         27
         28
  COOLEY LLP                                                                            EX PARTE MOTION TO
ATTORNEYS AT LAW
   SAN DIEGO
                                                             2.                    EXTEND NOTICE DEADLINE
                                                                                   CASE NO. 16CV0370-GPC-LL
                    Case 3:16-cv-00370-GPC-LL Document 70 Filed 03/24/20 PageID.1073 Page 4 of 5



                1                          DECLARATION OF DARCIE A. TILLY
                2           I, Darcie A. Tilly, hereby declare as follows:
              3             I.     I am an associate with the law firm of Cooley LLP . My business address
                4     is 4401 Eastgate Mall, San Diego, California 92121-1909. I submit this Declaration in
                5     support of Defendant The Children's Place, Inc. 's ex parte motion to extend the
              6       deadline to provide notice to the Class and related deadlines. The following statements
              7       are based upon my personal knowledge and if called as a witness, I could and would
                8     testify competently thereto.
              9             2.     On March 23 and 24, 2020, counsel for Defendant met and conferred with
           10         counsel for Plaintiffs Monica Rael and Alyssa Hedrick via telephone and email
           11         regarding the instant ex parte motion. Counsel for Plaintiffs has stated that Plaintiffs
           12         plan to oppose Defendant's ex parte motion.
           13
           14               I declare under penalty of perjury under the laws of the United States of America
           15         that the foregoing statements are true and correct.
           16               Executed this� day of March, 2020, in San Diego, California.
           17
           18
           19
           20
           21
           22
           23
           24
           25
           26
           27
           28
  CoolEYLLP                                                                                EX PART£ MOTION TO
ATTOR�.EYS AT LA\\"
    SAK DIEGO
                                                                3.                   EXTEND NOTICE DEADLINE
                                                                                      CASE NO. 16CV0370-GPC-LL

                                                        -·   - --------------------
               Case 3:16-cv-00370-GPC-LL Document 70 Filed 03/24/20 PageID.1074 Page 5 of 5



            1                                CERTIFICATE OF SERVICE
            2
                         I, Michelle C. Doolin, certify that on March 24, 2020 I caused a copy of the
            3
                   foregoing document to be filed via the Court’s CM/ECF system, which will
            4
                   automatically serve notice upon all counsel of record.
            5
            6
            7      Dated:   March 24, 2020                  By: s/ Michelle C. Doolin
                                                               Michelle C. Doolin
            8
            9
         10
         11
         12
         13
         14
         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28
  COOLEY LLP                                                                         EX PARTE MOTION TO
ATTORNEYS AT LAW
   SAN DIEGO
                                                            4.                  EXTEND NOTICE DEADLINE
                                                                                CASE NO. 16CV0370-GPC-LL
